DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,230,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 2, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 3, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 4, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 5, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 6, claim 17 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claims 7, 12, claim 18 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claims 8, 13, claim 19 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claims 9, 14, claim 20 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 10, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 11, claims 16, 17 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
	As to claim 15, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
As to claim 16, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
As to claim 17, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
	As to claim 18, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.

As to claim 20, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,848,603. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 16, claim 1 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
As to claim 17, claim 1 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
As to claim 18, claim 2 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
As to claim 19, claim 3 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
As to claim 20, claim 4 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf (US 9,504,170).
As to claim 16, Rothkopf discloses a mobile device (see figures 1, 4) comprising: a housing having a first portion 12A and a second portion 12B around an axis 18 of the housing to enable the mobile 
As to claim 18, as discussed above in the rejection to claim 16, Rothkopf discloses when the mobile device operates in the folded state, the first plate and the second plate are conductively coupled with each other via the first contacting structure.  According to the present specification of the instant application, when the first plate and the second plate are conductively coupled with each other via the first contacting structure it will substantially protect the antenna from potential electromagnetic lossy mode resonance (see the specification of the instant application, specification, paragraph [0055]).  Accordingly, Rothkopf discloses the claimed limitations with the broadest reasonable interpretation.
As to claim 19, it is rejected for similar reasons with respect to claim 18 as set forth above.
As to claim 20, Rothkopf discloses that the first plate and the second plate are made of electrically conductive material (see column 6 lines 11-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2018/0366813) and Liu (US 2017/0110786) disclose folded mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646